Citation Nr: 1604524	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  12-29 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1972 to November 1976. 

This matter is before the Board of Veteran's Appeals (Board) on appeal from an April 2012, rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in July 2014. A transcript of the hearing is associated with the electronic claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

If VA provides an examination that examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The April 2012 VA examination was inadequate as the examiner improperly relied on the absence of an in-service hearing disability. The examiner should note that the absence of a hearing disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). The examiner cited the Veteran's service treatment records including the August 1976 separation examination showing normal hearing. While the examiner noted the Veteran's mild hearing loss at 6000 Hertz (Hz) at separation, the examiner failed to fully consider such and explain the significance of any shifts during service.  

Second, the examiner did not take into account the Veteran's lay statements regarding his exposure to noise in-service and his ongoing symptoms. The Veteran indicated a worsening of his hearing loss and tinnitus, in recent years, impacting his daily life, and occupation as a VA chaplain. See September 2011 statement. Further, at the July 2014, Travel Board hearing, before the undersigned VLJ, the Veteran testified that his hearing loss had worsened since his most recent VA examination. See July 2014 hearing transcript. The Veteran alleges his hearing loss disability is due to exposure to in-service noise trauma. The Veteran's DD 214 reflects that he was a corrosion control specialist and as a result noise exposure should be conceded. As such, the Board finds that a remand is warranted for a supplemental VA examination.    

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any outstanding medical records (private and/or VA) identified and authorized for release by the Veteran.

2. After performing the development listed above to the extent possible, schedule the Veteran for a VA audiology examination with a medical professional of sufficient expertise to determine the current nature, onset and etiology of the Veteran's bilateral hearing loss and tinnitus. The electronic claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.  After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss began in or is etiologically related to service, to include excessive noise exposure in-service?

The examiner should explain what a significant threshold shift is and the significance, if any, of the presence or absence of any shifts of hearing acuity during service. 

The examiner should also address whether it is at least as likely as not that the Veteran has delayed onset hearing loss that is related to service.
	
	b. Is it at least as likely as not (50 percent probability or greater) that the current tinnitus begin in or is etiologically related to service, to include as a result of in-service noise exposure?  

The examiner's attention is directed to the Veteran's credible reports of excessive noise exposure in-service and the Veteran's credible report that he experienced hearing loss and/or tinnitus at the time of acoustic trauma in-service. See July 2014 hearing transcript, p. 10.  

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87. 89 (1992). Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in-service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute post-service findings to the injury in-service. See Hensley v. Brown, 5 Vet. App. 155,159 (1993). 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it. 

3. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond. The case should then be returned to the Board for further consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




